January 3, 1934. The opinion of the Court was delivered by
For a full statement of the facts out of which this action arose and of the issues involved in the former appeal of the case to this Court, see Beckwith v. McAlister, 165 S.C. 1;162 S.E., 623. The present appeal is from a decree of his Honor, Judge Grimball, affirming, except as to the amount of certain attorneys' fees, the report of D. S Jones, Master of Greenwood County, to whom the matter was referred, "to take the testimony and hear and determine the issues under the decision of the Supreme Court."
We conclude, from an examination of the record, that the questions raised by appellants' exceptions are without substantial merit. With reference to the matter of attorneys' fees, it is contended that the effect of the circuit decree is to require the infant defendants to pay the attorneys for the plaintiffs who have no interest, as held in the former appeal, either in the property or the mortgage debt. While it appears from the record that the firm of Mays  Featherstone, for whom a fee was fixed, represented the infant plaintiffs, the real contest was not between the plaintiffs and their brothers and sisters, the four infant defendants. *Page 350 
The main fight in the case centered around the McAlister mortgage, and the main purpose of the action was to set aside the priority of that mortgage. To accomplish that purpose, it is undisputed that the attorneys for the infant plaintiffs and for the infant defendants united in a common fight, in which the attorneys for the plaintiffs took an active and a leading part. It is conceded that had McAlister prevailed in his contention that he had a first lien on the premises, the infant defendants would have been dispossessed of their home and left without anything. We think, in the light of the undisputed facts, that these attorneys are entitled to a fee for the services rendered as recommended by the Master and approved by the Circuit Judge.
The circuit decree, which will be reported, is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES CARTER and BONHAM concur.